Citation Nr: 0924722	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-21 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The Veteran had active service from June 1943 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO, in part, denied 
service connection for tinnitus.  The Veteran timely appealed 
the RO's August 2007 rating action to the Board.  
Jurisdiction of the claims file currently resides with the 
Buffalo, New York RO. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a May 2009 statement to VA, the Veteran indicated that he 
wanted to appear for a hearing before a Veterans Law Judge at 
a local RO (i.e., Travel Board hearing).  The Veteran is 
entitled to a hearing before the Board as a matter of right. 
38 C.F.R. § 20.700(a) (2008).  As the Veteran has requested a 
Board hearing at the RO, his claims file must be returned to 
the AOJ.  A remand is, therefore, required.  38 C.F.R. §§ 
19.9, 20.704 (2008).

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a hearing 
before a Veterans Law Judge of the 
Board at the Buffalo, New York RO.  The 
Veteran's representative, Disabled 
American Veterans, should be afforded 
an opportunity to review the claims 
file in preparation for the hearing.

2.  After the Veteran and his 
representative have been given an 
opportunity to appear at a Travel Board 
hearing, the claims file should be 
returned to this Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



